DETAILED ACTION
Examiner amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Deng, Qiming on 11/18/2021
The application has been amended as follows:
In The Claim:
(Currently Amended) A method for providing emergency response assistance by an emergency management system (EMS), the method comprising:
establishing an active communication link an emergency service provider (ESP); 
receiving an emergency alert generated by an electronic device, the emergency alert comprising emergency data comprising a current location and a device identifier associated with the emergency alert
identifying, from a plurality of ESPs, the 
after identifying the to receive the emergency data and establishing the active communication link first incident location associated with the incident;
receiving an updated location associated with the emergency alert and generated by the electronic device; and 
providing the updated location to the ESP for display, within the GUI of the emergency response application, as a second incident location associated with the incident within the interactive map, wherein the first incident location and the second incident location provided by the emergency response application are displayed simultaneously within the interactive map of the emergency response application after user selection of the incident. 

(Cancelled) 
(Cancelled) 
(Cancelled) 
(Currently Amended) The method of claim [[24]]21, wherein the selection of the incident comprises clicking on the incident within the list of incidents or clicking on the first incident location or the second incident location within the interactive map. 
(Currently Amended) The method of claim [[23]]21, wherein the first and second incident locations are displayed within the interactive map simultaneously in response to a selection of a historical locations button within the GUI of the emergency response application. 
(Previously Presented) The method of claim 26, wherein the selection of the historical locations button within the GUI of the emergency response application prompts the emergency response application to simultaneously display all incident locations associated with the incident. 
(Previously Presented) The method of claim 26, wherein the selection of the historical locations button within the GUI of the emergency response application prompts the emergency response application to simultaneously display a predetermined maximum number of incident locations associated with the incident. 
(Currently Amended) The method of claim [[23]] 21, wherein the first incident location and the second incident location are visibly distinct. 
(Previously Presented) The method of claim 29, wherein the first incident location and the second incident location are different colors. 
(Currently Amended) The method of claim 21, wherein determining the 
automatically accessing a plurality of geofences associated with the plurality of ESPs from a geofence database, the plurality of geofences comprising a 
determining that the current location is within the 
(Currently Amended) The method of claim 21, further comprising displaying one or more data layers within the GUI of the emergency response application, the one or more data layers comprising one or more of 
(Previously Presented) The method of claim 21, wherein the electronic device is an Internet of Things (IoT) or wearable device. 
(Currently Amended) The method of claim 21, wherein the active communication link is established between the EMS and the 
(Currently Amended) An emergency management system (EMS) configured for delivering emergency data to a public safety answering point, the EMS comprising at least one processor, a memory, and instructions executable by the at least one processor to cause the at least one processor to:
establish an active communication link an emergency service provider (ESP); 
receive an emergency alert generated by an electronic device, the emergency alert comprising emergency data comprising a current location and a device identifier associated with the emergency alert
identify, from a plurality of ESPs, the to receive the emergency data based on the current location; 
after identifying the first incident location associated with the incident;
receive an updated location associated with the emergency alert and generated by the electronic device; and 
provide the updated location to the ESP for display, within the GUI of the emergency response application, as a second incident location associated with the incident within the interactive map, wherein the first incident location and the second incident location provided by the emergency response application are displayed simultaneously within the interactive map of the emergency response application after user selection of the incident. 

(Cancelled)
(Cancelled) 
(Currently Amended) The emergency management system of claim 35, wherein the at least one processor is caused to: 
automatically access a plurality of geofences associated with the plurality of ESPs from a geofence database, the plurality of geofences comprising a 
determine that the current location is within the 
(Currently Amended) The emergency management system of claim 35, wherein the emergency response application is configured to display one or more data layers within the GUI, the one or more data layers comprising one or more of 
(Currently Amended) The emergency management system of claim 35, wherein the active communication link is a websocket connection established between the EMS and the 
 (End of Amendment)
Double Patenting
Terminal Disclaimer filed on 11/23/2021 has been approved.
Allowable Subject Matter
Claims 21, 25-35 and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claims 21 and 35, Friesen (U.S. 20150289122) discloses a system can enable the alerting, dispatching and response necessary to provide emergency dispatching to multiple first responders simultaneously. South et al. (U.S. 20190261145) disclose local sensors, such as those in a CCTV or a gun-shot detection device, may be able to process incident information locally before that information is provided to the interactive emergency visualization system 200, and/or concurrently to first responders and/or to building security and management; and Tham et al. (U.S. 20150296351) disclose to allow incident commanders to pre-configure the assignment of the plurality of microphones located in the multi-watch portable radios for either responding to primary channel or non-primary channel.   However, none of the prior art, taken in combination or alone, disclose  providing the updated location to the ESP for display, within the GUI of the emergency response application, as a second incident location associated with the incident within the interactive map, wherein the first incident location and the second incident location provided by the emergency response application are displayed simultaneously within the interactive map of the emergency response application after user selection of the incident. 
For claims 25-34 and 38-40, the claims are dependent on claims 21 and 35.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  12/01/2021